          Case 1:20-cv-02405-EGS Document 84 Filed 11/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 Vote Forward, et al,

 Plaintiffs,

 v.
                                                      Civil Docket No. 20-cv-2405 (EGS)

 DeJoy, et al.,

 Defendants



 DEFENDANTS’ STATUS UPDATE REGARDING THE PRINCETON POST OFFICE

        Pursuant to this Court’s November 1, 2020 Minute Order, Defendants respectfully provide

the following update regarding the Princeton Post Office:

        As noted in yesterday’s update, Postal Managers have completed searching all 180,000

pieces of delayed mail and no additional ballots were located Monday. The 62 ballots that were

discovered over the past weekend were all immediately delivered to the BOE or the customers

addressed, or returned to sender when delivery was not possible. Four new ballots were received

by the Princeton Post Office yesterday from the Miami postal plant—these were not part of the

180,000 piece backlog—and all four were delivered yesterday as addressed. No delayed ballots

are on-hand in the Princeton Post Office now.

        To address the backlog of remaining mail, the Princeton Post Office has brought in an

additional twenty employees to deliver the mail at the Princeton Post Office. Additionally, the

relevant District Leadership Team is also assisting in this effort.



Dated: November 4, 2020              Respectfully submitted,
Case 1:20-cv-02405-EGS Document 84 Filed 11/04/20 Page 2 of 2



                    JEFFREY BOSSERT CLARK
                    Acting Assistant Attorney General

                    ERIC R. WOMACK
                    Assistant Director, Federal Programs Branch

                    /s/ Kuntal Cholera
                    JOSEPH E. BORSON (Va. Bar No. 85519)
                    KUNTAL CHOLERA
                    ALEXIS ECHOLS
                    DENA M. ROTH
                    JOHN ROBINSON
                    Trial Attorneys
                    U.S. Department of Justice
                    Civil Division, Federal Programs Branch
                    1100 L. Street, NW
                    Washington D.C. 20005
                    (202) 514-1944
                    Joseph.borson@usdoj.gov

                    Attorneys for Defendants




                               2
